The Attorney General of Texas
                                                            January        12,   1982
      ARK WHITE
    Attorney General

I
 Supcemc Cowl Buildin              Honorable Harold Lerev                               Opinion     No.   Ml-422
  . 0. Box 12545                   Wichita County Attorney
  wstin. TX. 79711                 County Courthouse                                    Re:   tlcanlng   of “convictlonn
c 121475.2301                      Wichita Falls.  Texas   76301                        in section    9(b)(3) of article
 Telex 91011174.1357
 -&copier    512147so296
                                                                                        2372p-3.    V.T.C.S.,   prior    to
                                                                                        1981 amendment
f
    1607 Main Sk. Suite 1400       Dear Mr. Lerev:
     alias. TX. 75201
                                        You have asked        about the meaning of the term “conviction”               as used
                                   in section    9(b)(3)        of article    2372p-3. V.T.C.S..   prior               to its

r    824 Albwls Ave.. Suite 160
    El Paso. TX. 79905
    91515333184
                                   amendment effective

                                          Prior to the
                                                              October 31, 1981.

                                                            recent    amendment of article        2372p-3,   section   9(b)(3)
                                   read   as follows:
L     220 Osllar Ave.. Suite 202
       ,uston. TX. 77b2                              (b) Any license may be suspended                 or revoked
     df+OW6                                    by the [County Bail Bond] Board for:-

     W5 Broadway. Suite 312
                                                      ...
     Lu~po.3~ TX. 79401
      OSl747-5238                                            (3) o~hw$tlon      under the laws of this                 .
0”                                                    or    any           state    or of   the   federal
                                                      government of a misdemeanor Involving        moral
     4209 N. Tenth. Suite S
     McAllen. TX. 79%
                                                      turpitude    or  of     a felony....     (Rmphasis
     512lSS24547                                      added).

                                   The Sixty-seventh         Legislature      extensively    revised     article     2372p-3.
     200 Main Plaza Suite 400
                                   Section     9(b)(3)     remains     the same. however,         except     the    amendment
I    San Antonio. TX. 79205
     SlM25-4191
                                   changed the wording of section              9(b)(3)    so that it now reads “final
                                   conviction”     instead    of merely “convictlon”.        Acts 1981, 67th Leg., ch.
                                   312, 51 at 882.         It is our opinion that the vord “conviction”               as used
I    An Equal Opporlunilyf
     Affirmative AclMn Employer
                                   in section
                                   referred
                                                  9(b)(3)
                                                to a “final
                                                             of article
                                                                convlction”
                                                                            2372p-3 prior to the amendment thereto
                                                                                 and that the’ recent addition         of the
                                   word “f Inal”       merely.. ‘clarified        the matter;      it   did     not   work a
I                                  substantive      change.
                                   “Final convlcclon”        means
                                                                  See Attorney
                                                                        conviction
                                                                                     General   Opinion
                                                                                       from which all rights
                                                                                                            O-1894 (1939).
                                                                                                                    of direct
                                   appeal have been exhausted.             See Allen V. Texas Departient            of Public
                                   Safety,    411 S.W.Zd 644 (Tex. C!            App. - Texarkana 1966. no wrlt).
I

                                                                      p.    1437
 honorable    Harold Lerev - Page 2            (UW-422)




         The revocation       of a bail bondsman license         by a county     beil bond
 board    is judicial      in nature.     Travis County Bail Bond Board v. Smith.
 331    S.W.Zd     236   (Tex. Civ. App. - Waco 1975. ‘no vrit).                 See Bcxar
 County     Bail Bond Board v. Deckard.            604 S.W.Zd    214 (Tex. Civ.      App. -
 San Antonio         1980. no wit).        Unlike the failure         or refusal     of the
 board to ~            a license,    the revocetion    or suspension      of a bondsman’s
 license     may involve      the loss of a property right protected             under the
 due process clauses          of the state and federal        constitutions.      Sea U.S.
 Const. Amend. 14; Tex. Const. art.               I, 119; 10 Tex. Jur. 3d. iiiiness
 and Occupation         Licenses   SlS.     Cf. Smith v. Travis         County Ball Bond
 Board,     559 S.W.2d 693 (Tex. Cx                App. - Austin        1977, writ     ref’d
 n.r.c.1      (denial    of license).      The question     of whether the revocation
 or suspension         of such a ‘license       for other than a final          conviction
 would violete        due process need not be sddressed,           hovever,   inasmuch as
 section     9(b)(3)    of the statute     alvays contemplated       a final conviction,
 in our opinion.

         Similar     language was contained          in the old Liquor Control Act,
 article    667-S. Penal Code of 1925. vhen it was considered                    by Attorney
 General Gerald Mann In Attorney                 General Opinion O-1894 (1940).               It
 required      the county       judge    to refuse      a license     application      if the
 applicant      had been “convicted        of a felony” within two years.            Attorney
 General Mann concluded that under a statute                   like article     44.11 of the
 current     Code of Criminal          Procedure    (vhich suspends        and arrests       the
 trial    court’s     judgment until      the appellate     court has rendered judgment
 and returned       its mandate),      the term “convicted        of a felony” as used in
 a statute        such     as    the one under         consideration       meant a “final
 conviction.”          Thereafter,      the legislature         amended the statute            to
 expressly      require such refusal         only if the applicant       had been “finally
 convicted.”          See Acts     1953, S3rd Leg., R.S..           ch.   249   at 643.       As
 brought forwardin          the 1977 Alcoholic        Beverage Code. the provision           now
 appears in section          61.43(l)    of the code.       Cf. V.T.C.S.,      art. 6252-13~
 (revocation      or suspension       of licenses     for prior criminal       convictions).
 The situation        here is analogous , and we reach a similar              conclusion.

         We note that the vords “after conviction,”               as used in article     IV,
  sections     11 and 11-A of the constitution           respecting     the gubernatorial
  pardoning power. do not mean a final                conviction     in the sense that a
  mandate of affirmance             has been issued        by the court       of criminal
  appeals,     or that no appeal has been taken.               See NcNew v. Stste.       608
  S.W.Zd 166 (Tex. Crim. App. 1978); Ex partexles.                         SO2 S.W.Zd 774
  (Tex. Grim. App. 1973); Duke v. State, 291 S.W. 541.(Tex.                  Crim. 1927).
  Nevertheless.       it   has been the law in Texas for many years                  that e
  person     Is not Ed “‘convict”            in the sense       that   the penalties,     of
  conviction      can be visited        upon him until the judgment against        him has
  become final.          See Arcia v. Stare.        9 S.W. 685 (Tax. App. 1888. no
  writ).     We do notthink           it was the purpose of the legislature.            when
  enacting      section     9(b)(3)      in its   original     form,    to authorize     the
_ penalizing      of a person       found guilty    by a jury regardless        of whether




                                          p.   1638          :
Honorable   Harold Lcrcv   - Page 3      (XW-622)




the verdict    was later   overturned.      See Code Crim. Proc..   art. 66.11
(effect  of appeal);    State v. Klein, m        S.W.Zd 250 (Tex. Crim. 1969).
Cf. Woodmen of the World v. Dodd, 136 S.W. 256 (Tex. Clv. App. 1911,
Twit)      (avoidance  of insurance    policy)..

                                   SUMMARY

                  The placement of the vord “final” before the
            word “conviction”   in section  9(b)(3)    of article
            2372p-3,  as amended. did not vork a substantive
            change in the grounds for revocation    or suspension
            of a bail bondsman’s license.  but merely clarified
            the prior law.




                                              3ARK        WHITE
                                              Attorney   General of Texas

JOHNW. FAINTER, JR.
First Assistant Attorney     General

RICHARDE. GRAYIII
Executive Assistant Attorney       General

Prepared    by Bruce Youngblood
Assistant    Attorney General

APPROVED
       :
OPINIONCOMMITTEE

Susan L. Garrison.    Chairman
Jon Bible
Rick Gilpin
W. Reed Lockhoof
Jim Iloellinger
Bruce Youngblood




                                  p. .1639